[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter was decided by the court on October 20, 1995, wherein it entered a judgment of foreclosure by sale. An appeal was filed by the defendant, and the decision of the trial court was affirmed and remanded for the establishment of a new sale date.
The court held a hearing to determine the amount of the new debt, value of the premises and other attorney's fees which may be claimed by the plaintiff.
After hearing, the court finds the property to have a fair market value of $5,100,000. The judgment as of October 12, 1995, entered by the court on October 20, 1995 in the amount of $1,508,714.43, is affirmed, and interest in the amount of $174,845.74, representing interest to December 9, 1996, is hereby ordered added to that amount.
The court ordered attorney's fees in the amount of $50,000 from the prior judgment is affirmed, and additional attorney's CT Page 6416 fees in the amount of $50,000 are hereby ordered.
The court affirms the prior appraisal of $3500 and orders an additional $1500 in updated appraisal fees.
The court affirms the title search fee of $250 and orders an additional updated title search fee of $250.
A judgment of foreclosure by sale is ordered.
Attorney Robert V. Eberhard, 2 Old New Milford Road, Brookfield, Connecticut, is appointed as a committee to handle the sale.
The committee shall obtain liability insurance in the amount of $250,000.
Return of appraiser is due on January 11, 1997.
Sale date is set for February 15, 1997 at 12 noon.
Deposit required in cash, certified check or bank check in the amount of $100,000 (not waived for the plaintiff).
Advertisement shall be in the Danbury News-Times on January 31, 1997, February 7, 1997, and February 14, 1997.
Sign to be placed on premises by January 11, 1997, and cost not to exceed $450. The cost is within the discretion of the committee with a 10 percent range.
Inspection shall be between 9 a.m. and 12 noon on February 15, 1997.
A police officer may be procured at the discretion of the committee.
Closing shall take place within thirty (30) days or down payment is forfeited.
Purchaser shall acquire title subject to first mortgage and taxes.
Mihalakos, J. CT Page 6417